DETAILED ACTION
Claims 1-9, 11-12, and 14-20 are pending. Applicant amended claims 1, 15, and 20.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1-9, 11-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srulowitz, US 2015/0046233, in view of Thieberger, US 2008/0091515.
Bold text is unamended claim language.
Bold underlined text is amended claim language.
AS TO CLAIM 1 
a processing component operatively coupled to a memory;
a productivity analyzer at least partially disposed in the memory, the productivity analyzer including one or more instructions that when executed by the processing component perform operations including:
Srulowitz (paragraphs 27-29 and fig 1) teaches a general purpose computer system which satisfies the claimed elements.

receive productivity data associated with usage of one or more productivity tools by at least one user during a time period;
Srulowitz (paragraphs 32-34) teaches measuring effectiveness, which reads on productivity.

receive biometric data from a biometric monitor associated with one or more biometric aspects of the at least one user during the time period;
Srulowitz (paragraph 28) teaches physical response data, which is the biometric data of the instant application and biometric monitors (paragraph 28, Google glass, paragraph 50, brainwave sensing).

receive individual goals data associated with the at least one user during the time period, the individual goals data specifying a goal of the at least one user in terms of a measurement of an activity;
Srulowitz (paragraphs 69-78 and 89) teaches where the individual goals data consists of the company’s goal for the individual that their language is not widely off from the expected norms. In this instance, the activity of the individual is their written work product and the measurement of the activity is the individual writing that work product.

analyze one or more aspects of the productivity data, the individual goals data, and the biometric data;
Srulowitz (paragraphs 29, 76, and 89)

modify, based on the analysis of the one or more aspects of the productivity data, the individual goals data, and the biometric data, at least a portion of a user interface presented to the at least one user based on whether information displayed via the user interface is consistent with the individual goals data.
Srulowitz does not explicitly teach modifying the user interface based to ensure that the user interface displays information consistent with the individual goals. However, Thieberger (paragraph 140) teaches the manner in which an item is provided to the user is modified based on the metadata and the detected change in the emotional state. The emotional state of the user in Thieberger is equivalent to the individual goals data of the instant application because the system of Thieberger is directed towards managing the user’s emotional state to best allow the user to perform their job.
Srulowitz and Thieberger are both directed towards assessing the effectiveness of a worker based upon measured biometric information as well as worker interaction with a 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the addition of the display control of Thieberger into the overall system of Srulowitz. Thus, the simple addition of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).

AS TO CLAIM 2 (of 1)
wherein the productivity analyzer configured to receive productivity data associated with usage of one or more productivity tools by at least one user during a time period comprises:
a productivity analyzer configured to receive electronic messaging data associated with usage of an electronic messaging application by at least one user during a time period.
Srulowitz (paragraph 32) 

AS TO CLAIM 3 (of 1)
wherein the productivity analyzer configured to receive productivity data associated with usage of one or more productivity tools by at least one user during a time period comprises:
a productivity analyzer configured to receive electronic messaging data associated with usage of an electronic messaging application, and electronic calendaring data associated with usage of an electronic calendaring application, by at least one user during a time period.
Srulowitz (paragraph 32)

AS TO CLAIM 4 (of 1)
wherein the productivity analyzer configured to receive biometric data associated with one or more biometric aspects of the at least one user during the time period comprises:
a productivity analyzer configured to receive biometric data including at least one of respiration rate, respiration volume, respiration duration, respiration pattern, heart rate, blood pressure, temperature, perspiration, skin conductivity, brain activity data, brain waves, brain temperature data, or electroencephalogram(EEG) data associated with the at least one user during the time period.
Srulowitz (paragraphs 28 and 50) 

AS TO CLAIM 5 (of 1)
wherein the productivity analyzer configured to analyze one or more aspects of the productivity data, the individual goals data, and the biometric data comprises:
a productivity analyzer configured to determine one or more correlations between one or more aspects of the productivity data and one or more aspects of the biometric data.
Srulowitz (paragraphs 39, 50-51, 76 and 89) 

AS TO CLAIM 6 (of 1)
wherein the productivity analyzer is further configured to receive line of business data, and 
Srulowitz (paragraph 53, 54, and 81) 

wherein the productivity analyzer configured to analyze one or more aspects of the productivity data, the individual goals data, and the biometric data comprises:
a productivity analyzer configured to determine one or more correlations between one or more aspects of the productivity data, one or more aspects of the biometric data, and one or more aspects of the line of business data.
Srulowitz (paragraph 39, 50-54, 76, 81, and 89) 

AS TO CLAIM 7 (of 1)
wherein the productivity analyzer configured to analyze one or more aspects of the productivity data, the individual goals data, and the biometric data comprises:
a productivity analyzer configured to determine one or more correlations between one or more aspects of the productivity data, one or more aspects of the biometric data, and one or more aspects of the individual goals data.
Srulowitz (paragraphs 76 and 89) 

AS TO CLAIM 8 (of 1)
wherein the productivity analyzer is further configured to receive line of business data, and
Srulowitz (paragraph 53, 54, 76, 81, and 89) 

wherein the productivity analyzer configured to analyze one or more aspects of the productivity data, the individual goals data, and the biometric data comprises:
a productivity analyzer configured to determine one or more correlations between one or more aspects of the productivity data, one or more aspects of the biometric data, one or more aspects of the line of business data, and one or more aspects of the individual goals data.
Srulowitz (paragraph 53, 54, 76, 81, and 89) 

AS TO CLAIM 9 (of 1)
wherein the productivity analyzer is further configured to adjust, based on the analysis of the one or more aspects of the productivity data, the individual goals data, and the biometric data, one or more aspects of a productivity tool used by the at least one user.
Srulowitz (paragraphs 28-33, 76, and 89)

AS TO CLAIM 11 (of 1)
wherein the productivity analyzer is further configured to provide, based on the analysis of the one or more aspects of the productivity data, the individual goals data, and the biometric data, one or more notifications including at least one of a suggestion or a recommendation to the at least one user intended to improve productivity.
Srulowitz (paragraphs 28-33, 76, 89, and 104-105) 

AS TO CLAIM 12 (of 1)
wherein the productivity analyzer is further configured to provide, based on the analysis of the one or more aspects of the productivity data, the individual goals data, and the biometric data, one or more haptic prompts to the at least one user intended to improve productivity.


AS TO CLAIM 14 (of 1)
wherein the productivity analyzer is further configured to provide, based on the analysis of the one or more aspects of the productivity data, the individual goals data, and the biometric data, at least one of: adjust one or more aspects of a productivity tool used by the at least one user; provide one or more notifications including at least one of a suggestion or a recommendation to the at least one user intended to improve productivity; or provide one or more haptic prompts to the at least one user intended to improve productivity.
Srulowitz (paragraphs 28-33, 76, 89, and 104-105) 

AS TO CLAIM 15
The claims recite elements substantially similar to those recited in claims 1 and further recites:
wherein the information displayed via the user interface includes an upcoming meeting displayed on an electronic calendar of the user.
Srulowitz (figure 1) teaches a calendar system, which is an electronic calendar. Srulowitz (paragraph 5 and 46) teaches displaying to the user calendar data. Srulowitz (paragraph 46) teaches that calendar data is updated, which indicates that the 

AS TO CLAIMS 16-19
The claims recite elements substantially similar to those recited in claims 2-9, 11, 12, and 14. Thus, the art and rationale of claims 2-9, 11, 12, and 14 applies.

AS TO CLAIM 20
The claims recite elements substantially similar to those recited in claims 1 and further recites:
circuitry configured for delaying, based on the analysis of the one or more aspects of the productivity data and the individual goals data, at least one electronic message sent to the user based on whether delivering the at least one electronic message is consistent with the individual goals data.
Srulowitz does not explicitly teach modifying the user interface based to ensure that the user interface displays information consistent with the individual goals. This modification of the interface is a broader teaching than the display of an individual email. Thus, the delay or prompt display of an individual email falls within this reading. 
Thieberger (paragraph 140) teaches the manner in which an item is provided to the user is modified based on the metadata 
Srulowitz and Thieberger are both directed towards assessing the effectiveness of a worker based upon measured biometric information as well as worker interaction with a computerized work station. The technique of Thieberger to control what is presented to the worker is a complementary teaching because it allows the system to ensure that the worker’s attention is focused on only the task at hand.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the addition of the display control of Thieberger into the overall system of Srulowitz. Thus, the simple addition of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).
Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicant’s amendment to claim 20 overcame the previous rejection under 35 USC 112(a) and that rejection is withdrawn.

Concerning the rejection under 35 USC 103:
Applicant’s argues that “modifying a user interface as claimed” is not taught by the cited prior art because the cited prior art does not teach “considering any other data or activity associated with the user”. This argument is unpersuasive as the actual claim element recites "modify, based on the analysis of the one or more aspects of the productivity data, the individual goals data, and the biometric data”. The identified emotional state of the user taught by Srulowitz (paragraph 28) measures physical response data, which is the biometric data of the instant application and biometric monitors (paragraph 28, Google glass, paragraph 50, brainwave sensing), thus meeting all that is required by the claim element. 

prima facie case of obviousness. The Examiner disagrees.
Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or references on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 13 2. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").


Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623